DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 and 07/16/2021 have been considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 11 and their dependent thereof, the prior of record, specifically Liao et al. (US 2021/0109205) disclose a method of calibrating a lidar sensor by comparing reference image and a 3D dimension image and Yeh et al. (US 2018/0075669) discloses calibrating the relative misalignment pitch offset angles.
	However, none of the prior art cited alone or in combination provides the motivation to teach receiving a reference ground map generated by a test flown reference aircraft weather radar (W×R) 2) onboard a reference aircraft with the reference aircraft in a specific ground position, and on a specific heading; receiving an uncalibrated (UC) ground map produced by an UC W×R onboard an UC aircraft  during an active UC W×R operation, with the UC aircraft in the specific ground position, and on the specific heading; comparing the UC ground map to the reference ground map;  determining a delta between the UC ground map and the reference ground map;  generating a pitch offset, a roll offset, and an elevation offset required to reduce the delta to a desired value; and calibrating the UC W×R by applying the pitch offset, the roll offset and the elevation offset to a W×R memory.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/            Primary Examiner, Art Unit 3648